        Case 1:20-cv-00078-KRS-LF Document 35 Filed 09/15/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


DERWIN DAWSON,

                       Plaintiff,
                                                                 No. 1:20-cv-00078 KRS-LF
v.

PROGRESSIVE INSURANCE COMPANY,

                       Defendant.


                    STIPULATED ORDER DISMISSING PLAINTIFF’S
                          COMPLAINT WITH PREJUDICE

       THIS MATTER having come before the Court on the Unopposed Motion to Dismiss

Plaintiff’s Complaint for Underinsured Motorist Benefits with Prejudice filed by Defendant

Progressive Direct Insurance Company (“Progressive”), having reviewed the Motion and being

otherwise fully advised in the premises, the Court finds that the motion is well-taken and should

be granted.

       IT IS THEREFORE ORDERED that Plaintiff’s Complaint to Recover Damages for

Personal Injuries Caused by Uninsured Motorist filed in this cause is hereby dismissed with

prejudice, but only as to the claims raised in the pending Complaint (contractual UIM claim). Each

party shall bear their own costs and attorney’s fees incurred in this matter.




                                      ____________________________________
                                      THE HONORABLE KEVIN R. SWEAZEA
                                      UNITED STATES MAGISTRATE JUDGE
       Case 1:20-cv-00078-KRS-LF Document 35 Filed 09/15/20 Page 2 of 2




Submitted by:

HATCHER LAW GROUP, P.A.



BY:   /s/Robert A. Corchine
      Scott P. Hatcher, Esq.
      Robert A. Corchine, Esq,
      150 Washington Avenue, Suite 204
      Santa Fe, NM 87501
      (505) 983-6525
      Attorneys for Defendant Progressive Direct Insurance Company
      shatcher@hatcherlawgroupnm.com
      rcorchine@hatcherlawgroupnm.com


Approved by:

JARED M. BARLIANT & ASSOCIATES, INC.



BY:   Approved via email 08/28/2020
      Jared M. Barliant, Esq.
      2904 Rodeo Park Dr. East, Bldg. 400
      Santa Fe, NM 87505
      (505) 471-5100
      Attorneys for Plaintiff Derwin Dawson
      jmbarliant@gmail.com




                                              2
